EXAMINER’S AMENDMENT
1.	This action is responsive to the following communication: Response After Final Action filed with amended Claims and Remarks on January 6, 2021, and an examiner-initiated interview conducted on January 25, 2021.
2.	Claims 1-5 and 21-34 are pending in the case; Claims 1, 23, and 30 are independent claims; Claims 6-20 are canceled; Claims 21-34 are new claims.
 
3. 	It is noted that new independent Claims 23 and 30, filed on January 6, 2021, recite a computing device and a non-transitory computer-readable media, respectively, comprising steps and/or features recited in independent Claim 1.  New dependent Claims 24-27 and 31-34, depending from Claims 23 and 30, respectively, recite steps and/or features corresponding to Claims 2-5.  New dependent Claim 21 (and similarly, dependent Claim 28, dependent upon Claim 23), recites features that were originally recited in now canceled Claim 9; new dependent Claim 22 (and similarly, dependent Claim 29, dependent upon Claim 23), recites features that are described by the instant Specification (see ¶¶ 0055, 0070).

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by the applicant’s representative, Kirk A. Sigmon (Reg. No. 76,326), on January 25, 2021.

Amendments to the Claims

5.	The listing of claims below will replace all prior versions and listings of claims in the application (note that Claims 21, 22, 28, and 29 are AMENDED as indicated below; Claims 1-5, 23-27,  and 30-34 remain as PREVIOUSLY PRESENTED (in the Claim Amendments filed on January 6, 2021)):

21.	(Currently Amended) The method of claim 1, wherein the layout preference indicates a preferred location of one or more windows of one or more applications.

22.	(Currently Amended) The method of claim 1, wherein the layout preference indicates a preferred size of one or more windows of one or more applications.

28.	(Currently Amended) The computing device of claim 23, wherein the layout preference indicates a preferred location of one or more windows of one or more applications.

29.	(Currently Amended) The computing device of claim 23, wherein the layout preference indicates a preferred size of one or more windows of one or more applications.


Allowable Subject Matter
6.	Claims 1-5 and 21-34 are allowed. 
With respect to independent Claim 1 (and similarly, independent Claims 23 and 30), the prior art of record does not appear to disclose or suggest every limitation recited in Claim 1 (see Remarks filed on August 19, 2020, pgs. 6-7, addressed in Final Rejection mailed on December 7, 2020, pgs. 4 and 11).  Namely, the prior art of record does not appear to disclose or suggest “receiving, from the first client device, an indication of a modification to a first geometry of the first window; storing, based on determining that the modification has been maintained for a period of time that satisfies a threshold, a layout preference for the application … and causing ….based on the second request, the first instance of the application to be displayed in a second window, wherein a second geometry of the second window is based on the layout preference,” as required by Claim 1.  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179